                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

LAVON ODEN,

                        Petitioner,              :   Case No. 1:18-cv-420

        - vs -                                       District Judge Susan J. Dlott
                                                     Magistrate Judge Michael R. Merz

Warden,
North Central Correctional Complex,

                                                 :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought pro se by Petitioner Lavon Oden under 28 U.S.C. § 2254,

is before the Court for decision on the merits on the Petition (ECF No. 1), the State Court Record

(ECF No. 4), the Warden’s Return of Writ (ECF No. 5), and Petitioner’s Reply (ECF No. 7). The

Magistrate Judge reference in this case has been transferred to the undersigned to help balance the

Magistrate Judge workload in this District (ECF No. 8).



Litigation History



        Oden was indicted by a Hamilton County grand jury on charges of aggravated murder,

murder, aggravated robbery, and having weapons while under a disability. A jury found him guilty

of all charges except the aggravated murder count and the trial judge imposed a combined sentence

of sixty-three years to life.


                                                1
2254(3) and Oden appealed with new counsel raising six assignments of error which the Ohio

First District Court of Appeals overruled. State v. Oden, 2016 Ohio App. LEXIS 3817 (1st Dist.

Sept. 23, 2016), appellate jurisdiction declined, 148 Ohio St. 3d 1428. Oden filed pro se an

Application for Reopening under Ohio R. App.26(B), proposing four assignments of error whose

omission he claimed demonstrated ineffective assistance of appellate counsel. The First District

denied the Application on the merits. Oden took no appeal to the Supreme Court of Ohio, but later

sought to supplement his App. R. 26(B) Application. The First District denied that request and

Oden again did not appeal.

         Oden filed his Petition by placing it in the prison mail on June 7, 2018 (ECF No. 1, PageID

26). He pleads the following grounds for relief:

                  Ground One: The Trial Court erred as a matter of law by allowing
                  hearsay evidence to be admitted in violation of Appellant’s right to
                  a fair and impartial trial.

                  Supporting Facts1: The Sixth Amendment's Confrontation Clause
                  provides a criminal defendant: the right to directly confront adverse
                  witnesses; the right to cross- examine adverse witnesses; and the
                  right to be present at any stage of the trial that would enable the
                  defendant to effectively cross-examine adverse witnesses.

                  The Confrontation Clause of the Sixth Amendment may prohibit the
                  admission of hearsay evidence against a criminal defendant when
                  the defendant lacks the opportunity to cross-examine the out-of-
                  court declarant. However, the admission of out-of-court statements
                  does not violate the Confrontation Clause if the declarant testifies at
                  trial and is subject to cross-examination.

                  In this case the declarant, Darryl Craig, (Craig herein), did not testify
                  at trial.



1
  Oden’s Petition completely ignores the instructions in the standard habeas form not to argue or cite cases in the
Supporting Facts. The Court’s copying of Petitioner’s actual words here should not be read as an endorsement of this
way of proceeding. By including allegations of fact in these statements of supporting fact, Petitioner had not provided
evidence. The evidence a habeas court can consider is strictly limited by 28 U.S.C. 2254(e) and Cullen v. Pinholster,
563 U.S. 170 (2011).


                                                          2
In the First District Court of Appeals, Opinion and Journal Entry, the
court determined that much of the evidence, including: "Craig's out-
of-court identification of Oden as the shooter[;] and the contents of
Craig's text messages[;]" was in fact "inadmissible hearsay."
Further, the court determined, "[they could] not say,[ ... ] that the
results of the trial would have been different absent its admission,
and that a reversal is necessary to avoid manifest injustice."

Usually text messages are considered non-testimonial and are
therefore not excluded as hearsay. In this case, the text messages
were used to describe events that occurred immediately before the
marijuana sale. Further, the text messages were certainly offer [sic] for
their truth because they discussed: the alleged robbery; shooting; and who was present.
The State requested Robert Johnson to identify the text messages
between him and Darryl Craig, these texts are found in Mr. Craig's
cell phone records that were presented as State's Exhibit 30. Darryl
Craig texts often, and does not stop until he arrives at the car; this
car is the very car in which the robbery and subsequent murder took
place. The texts read like a journal providing all of the details about
the drug transaction that is about to take place. Upon review of the
text messages it is clear they are testimonial in nature; because they
provide Craig's personal perspective of how the events unfolded
prior to the drug deal, robbery, and murder. See (Tr. Pg. 1280-1283).

A violation of the Confrontation Clause is subject to harmless error
analysis[.] Harmless error exists if it is established beyond a
reasonable doubt that the violation did not contribute to the verdict.
This court has previously determined, "habeas court should grant
petition if it has 'grave doubt' about whether trial error had
substantial and injurious effect or influence upon the jury's verdict."
It is clear the inadmissible hearsay loaned substantial weight to the
case that would not otherwise have existed. It is also clear this
bolstered evidence influenced the jury; guiding them toward a guilty
verdict, by providing an additional witness to the crime. This
witness could not be discredited through cross examination. The
trial court claims there was "significant admissible evidence of
guilt" but does not address how this evidence was weighed in
drawing their opinion.

If we were to ignore the hearsay evidence, the remaining evidence
would be limited to: (I) the testimony of Curtis Boston; (2) the
identification by Robert Johnson; (3) the possible location of the
defendant based on cellular data; and (4) the text message by the
Appellant allegedly selling a "Ruger."

While uncorroborated accomplice testimony alone can support a
conviction, United States v. King, 288 F. App'x 253, 256 (6th Cir.

                                          3
2008), the Sixth Circuit warns that this type of testimony should be
given more caution than other testimony when weighing its
credibility. See 6th Cir. Pattern Jury Instruction 7 .08.

First, from the record it is clear that Boston is not the most reliable
witness. Boston is a self admitted accomplice to the crime. Boston
testified he was incarcerated for this murder charge as well as a
separate aggravated robbery from December of 2012 which did not
involve the petitioner. (Tp. Pgs. 749, 750, 751, 834). Boston sent a
text message to a friend that said he "fucked up" and needed a place
to go, this suggests guilt. In another text message to a friend. Boston
said, "Bra, if l get locked up say Whiteshit [referring to the
Petitioner,] told you that he robbed them [and] shot." (Tp. Pgs. 802,
818, 819). Boston testified, he did not want to talk to the police but,
after he was arrested and talked to his father, he told the police what
happened. He admitted he did not agree to testify until he was
offered a 12 year deal. (Tp. Pgs. 824,829, 831, 836); Boston
demonstrated he had motive to implicate the Petitioner, in this
crime, when he testified about, The Petitioner and Boston's brother
being arrested in 2011; in which, his brother pled guilty, but
Petitioner beat the case. (Tp. Pg. 842); There was also testimony
from Det. Karaguleff that several Crime Stoppers tips came in
identifying Boston as the shooter (Tp. Pgs. I 026, I 029-1031 ); See
also Trial Del Ex. #3. Further, these tips indicated Boston had
bragged about the incident on Facebook. (Tp. Pg. 1032, 1034); Trial
De{ Ex. #3. These tips could lead one to believe Boston was in fact
the shooter. Boston admitted to speaking to Darryl Craig, while in
lock up about the case which helped him remember some facts. (Tp.
Pgs. 846-847). When trial counsel made an attempt to delve into the
conversation between Boston and Craig in order to discern what was
discussed; the prosecution objected and the court sustained the
objection. (Tp. Pgs. 847). The questions by trial counselor, James
Bogens, were reasonable due to Boston's testimony; so the court
sustaining the objection was clearly an abuse of judicial discretion.

Second, Robert Johnson's identification was impermissibly
suggestive; and he was an unreliable witness as demonstrated below.
See also Ground 5.

Upon review of Mr. Johnson's testimony and pre-trial statements;
this court will find he was an unreliable witness. Mr. Johnson
testified he set up a purchase of marijuana with Boston on January
30, 2013. (Tp. pgs. 329-330); See also States Ex. #17. Mr. Johnson
testified that on January 301h, he was driving with Da'Shawn
Wheeler, in the front passenger seat, and Darryl Craig behind him.
He picked up Boston and drove to Burton Avenue. Mr. Johnson

                                  4
testified, Boston got out of the car and went into an apartment
building. It was dark at the time. Mr. Johnson testified, he was
getting very nervous since Boston was gone a long time. (Tp. pgs.
343, 346, 347, 348, 350, 352, 356, 357). The buyer asked to see the
marijuana and opened the car door. Mr. Craig showed him the
marijuana, and then the buyer pulled out a big, black gun while
Boston stood back. Mr. Johnson admitted he told the police, on the
night of the incident, that the gun was a silver .40 caliber Glock. (Tp.
359,363,365, 370; Tp. 370,406). Mr. Johnson testified, "They said,
'You know what time it is, give me everything." Mr. Johnson
testified he then took off, and as he did, the buyer fired one shot
through the back window. (Tp. Pgs. 367-368,372). Mr. Johnson
admitted he could not tell the build of the shooter, he admitted he
could not tell if the shooter had facial hair or what hand the shooter
was holding the gun with. (Tp. pgs. 407, 408,411). Mr. Johnson
identified Appellant as the shooter, six days after the incident, but
when he spoke to the police on the night of the incident he could not
identify the shooter. Mr. Johnson admitted he lied to the police about
the marijuana deal. He also admitted he lied when he said the shooter
took them by surprise. He admitted he did not mention that Boston
was present during either interview. (Tp. 378, 387, 389, 406, 409,
410). Mr. Johnson testified he selected Appellants photo from
lineup, and that he was 90% sure it was him. {Tp. Pgs. 390, 393,
396). Detective K.araguleff testified Mr. Johnson told him the
shooter was 5'6" or ST' tall, dark skinned black male with a scar on
his nose. (Tp. Pgs. 949, I 037). This Petitioner does not have a scar
on his nose.

Most of the factors that Dr. Berry testified to, about problems with
identification, happened here. Mr. Johnson did not know the
shooter, it happened quickly, and there was a weapon involved
which put Mr. Johnson in an extreme stress situation. This is in
addition to the fact Mr. Johnson was in the front seat so his ability
to see the shooter clearly is doubtful. Mr. Johnson could not have
seen who fired the shot either because the shot was fired after he
drove off. Mr. Johnson admitted to detectives on that night he could
not identify the shooter, but six days later he could. This is a concern
since Dr. Berry testified memory can decay after a period of time,
and six days is not an ideal length of time. Further, on January 30th
Mr. Johnson told detectives the gun involved was a silver .40 caliber
Glock, yet, trial, it was a big, black gun. As Dr. Berry testified,
memory can still change, even assuming it was properly coded at
the time. Another significant concern was the fact Mr. Johnson
never mentioned Boston's involvement to the police during either of
his police interviews.



                                   5
Third, Agent Moledor opined, the Petitioner was in the vicinity of
the shooting, based upon historic cell phone data, the fact is the
Petitioner could have been anywhere within a 21 mile radius
according to the expert testimony from Mr. Schenk. This is also
assuming the signal went to the closest tower. (Emphasis added).
This is a big assumption, considering all the factors that could
interfere and cause the signal to go elsewhere. Both witnesses
agreed the only way to pinpoint a person's location from cellular
data is through triangulation; this technique though was not used.
Even assuming Agent Moledor was correct and the Petitioner was
in the vicinity, this can be easily explained from testimony that the
Petitioner's girlfriend lived in the apartment complex near the
shooting. This could explain why his phone was in the vicinity.
Further, if the court examined the Petitioner's cellular data; they
would find the Petitioner often spends time in the vicinity of this
cellular tower.

Fourth, Robert Lenhoff, a firearms examiner, testified the bullet
recovered was consistent with 9 mm Luger ammunition; which
could have been shot from 30-35 different brands of firearms. Mr.
Lenhoff testified there were no guns submitted for comparison. (Tp.
Pgs. 904,919,920,921).

Detective Karaguleff testified the car door handle was swabbed for
DNA, a mixture of DNA from three unknown suspects was found
and the Petitioner was excluded from being a contributor. (Tp. Pg.
IO 17). This supports the Petitioner's claim that he was not involved.
If, as testified by Johnson: the shooter opened the door; and the
Petitioner is the shooter; then the Petitioner's DNA should have been
a contributor.

We disagree with the trial courts assessment that the remaining
evidence was sufficient to support conviction, especially if this court
were to consider this issue with the other plain errors for cumulative
error. The cumulative error value clearly demonstrates a necessity
for relief.

Ground Two: The trial court erred as a matter of law by overruling
appellant’s motion for a mistrial.

Supporting Facts: Pursuant to the manifest necessity doctrine, a
mistrial should not be declared unless there is a manifest necessity
for the act, or the ends of public justice would otherwise be defeated.
The Perez approach abjures the application of any mechanical
formula by which to judge the propriety of declaring a mistrial in the
varying and often unique situations arising during the course of a

                                  6
criminal trial. Instead, Perez prescribes a case-by-case approach,
taking into account all the facts and circumstances to determine
whether there was a manifest (i.e., a high degree of) necessity for
the mistrial declaration.
Although trial courts should be accorded deference in making a
determination of manifest necessity, they must employ sound
discretion and must consider the defendant's right to end his
confrontation with the state through a verdict from the particular
tribunal he faces. Sound discretion exists where the trial judge acts
responsibly and deliberately rather than irrationally or irresponsibly.

Absent a showing of prejudice, the plain error rule does not require
reversal of a conviction where a witness may have violated a
separation order.

In this case, Petitioner made a motion for mistrial after hearing
testimony from Boston that he spoke to the witness Darryl Craig,
while in lock up. Boston testified Craig helped him remember some
facts about the case. See (Tr. Pg. 846-847.) The only fact we know
Craig helped Boston remember was regarding the theft of the
earring. (Tr. Pg. 845 - 846.) The trial court had earlier established a
separation order between Boston and Craig; that extended to their
being separated in the county jail. Boston admitted his testimony
was influenced by his conversations with Craig.

It is unclear how Boston's testimony was influenced, because when
the Petitioner's trial counsel attempted to question Boston about
what was discussed, the prosecution objected and the trial court
sustained the objection. When the trial court sustained the objection,
it was an abuse of judicial discretion because; Boston's own
testimony demonstrated the line of questioning was necessary to
determine how Craig influenced his testimony. See (Tr. Pg. 846-
848). It is possible and likely that parts of Boston's testimony were
not from his personal account of the events; but instead are a direct
result of his collaboration with Craig. This is a very troubling
situation because it is difficult to determine what may or may not
have been influenced expo [sic] facto.

Further, when the trial court sustained the prosecutions objection
preventing trial counsel's inquiry into this issue; trial counsel was
denied adversarial testing to determine if and how Craig influenced
Boston's testimony. This invokes the third prong of the Cronic
standard; which "occurs when counsel is placed in circumstances in
which competent counsel very likely could not render assistance,"
United States v. Cronic, 466 U.S. 648, at 659 (May 14th 1984). The



                                  7
court removed counsel's ability to demonstrate any possible
prejudice to the Petitioner when they prevented the necessary
questioning to determine if any prejudicial influence occurred to
Boston's testimony. Since, counsel was prevented from performing
the necessary "adversarial testing" to determine the possible
prejudice, prejudice must be presumed pursuant to Cronic.

Further, the court may attempt to argue that any prejudice was
removed because Craig did not testify. This is not true because
Craig's testimony was improperly introduced as hearsay and further
this would not remove Craig's influence upon Boston's testimony.
Boston's testimony may have been in part Craig's testimony due to
their admitted collaboration.

Since, the Petitioner's convictions were based solely on the
testimony of these witnesses; the violation of the separation order
was so significant that a fair trial was no longer possible. The trial
court therefore abused its discretion by: overruling the motion; and
preventing counsel's inquiry into Craig and Boston's conversation.

This issue constitutes a plain error and is subject to cumulative error
review.

Ground Three: Appellant was denied effective assistance of
counsel in violation of his constitutional rights thus prejudicing his
right to a fair trial.

Supporting Facts: To establish ineffective assistance of counsel,
a habeas petitioner must show that his counsel provided deficient
performance and such deficient performance prejudiced his defense
so as to render the trial unfair and the result unreliable. Under
AEDPA, a state court's ruling on ineffective assistance of counsel
claims will only be disturbed if it is an unreasonable application of
Strickland. Focusing on the performance component, the U.S.
Supreme Court explained when a convicted defendant complains of
the ineffectiveness of counsel's assistance, the defendant must show
that counsel's representation fell below an objective standard of
reasonableness. A reviewing court's scrutiny of counsel's
performance is highly deferential; indeed, counsel is strongly
presumed to have rendered adequate assistance and made all
significant decisions in the exercise of reasonable professional
judgment. The reviewing court must also not indulge in hindsight,
but must evaluate the reasonableness of counsel's performance
within the context of the circumstances at the time of the alleged
errors.



                                  8
To satisfy the prejudice prong of the Strickland test, a defendant
must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would
have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome. A habeas
petitioner is not entitled to a presumption of prejudice unless it can
be said that his counsel failed meaningfully to oppose the
prosecution's case. Where one is left with pure speculation on
whether the outcome of the trial or the penalty phase could have
been any different, there is an insufficient showing of prejudice.

(1) Counsel was Ineffective for Failing to Object to Hearsay
Statements

In this case, Petitioner argues his trial counsel was ineffective for
failing to object to the hearsay statements as set forth in Ground
One, thus limiting this Court's ability to review that plain error.
Petitioner reminds the court to take in consideration the admitted
inadmissible evidence, from the appellate court[‘]s decision, thus
citing: Craig's out-of-court identification of Oden as the shooter; and
the contents of Craig's text messages. The appellate court
determined this evidence is inadmissible in their opinion and journal
entry. See State v. Oden. 2016 Ohio Apo. LEXIS 3817 (Although
much of this evidence was inadmissible hearsay, we cannot say, in
light of the significant, admissible evidence of guilt, that the results
of the trial would have been different absent its admission, and that
a reversal is necessary to avoid a manifest injustice.)

It is clear from the facts that counsel's failure to object to the
evidence was unreasonable considering, the context of the
circumstances at the time of the alleged errors. Counsel's failure to
object allowed the state to introduce a third eyewitness, to the jury,
that was never subject to cross examination.

"Similarly, if counsel entirely fails to subject the prosecution's case
to meaningful adversarial testing, then there has been a denial of
Sixth Amendment rights that makes the adversary process itself
presumptively unreliable. No specific showing of prejudice was
required in Davis v. Alaska. 415 U.S. 308 (1974), because the
petitioner bad been 'denied the right of effective cross-examination'
which 'would be constitutional error of the first magnitude and no
amount of showing of want of prejudice would cure it.' Id., at 318
(citing Smith v. Illinois, 390 U.S. 129, 131 (1968), and Brookhart v.
Janis. 384 U.S. l, 3 (1966))." quoting United States v. Cronic. 466
U.S. 648, at 659 (May l4th 1984).



                                   9
"Circumstances of that magnitude may be present on some
occasions when although counsel is available to assist the accused
during trial, the likelihood that any lawyer, even a fully competent
one, could provide effective assistance is so small that a
presumption of prejudice is appropriate without inquiry into the
actual conduct of the trial." Id at 660.

"The United States Court of Appeals for the Sixth Circuit recently
explained that, pursuant to United States v. Cronic. 466 U.S. 648,
80 L. Ed. 2d 657, 104 S. Ct. 2039 (1984), and Bell v. Cone, 535 U.S.
685, 152 L. Ed 2d 914, 122 S, Ct, 1843 (2002), three types of cases
warrant Cronic's presumption-of-prejudice analysis rather than
Strickland's two-prong test of a deficient performance and resulting
prejudice. Mitchell v. Mason. 325 F.3d 732. 742 (6th Cir. 2003). The
first type of circumstance that warrants a presumption-of-prejudice
analysis is the complete denial of counsel at a critical stage of the
proceedings; the second is when counsel fails to subject the
prosecution's case to meaningful adversarial testing; and the third
occurs when counsel is placed in circumstances in which competent
counsel very likely could not render assistance. Id." Meade v.
Lavigne, 265 F. Supp. 2d 849

In the case at hand, the Petitioner was denied the right to cross-
examine Darryl Craig which caused a violation of the second and
third prong of Cronic. resulting in a 'constitutional error' of the 'first
magnitude' of which no amount of showing of want of prejudice
could cure. Trial counsel was placed in circumstances in which
competent counsel very likely could not render assistance, because
he could not discredit Craig's testimony. The denial of cross-
examination caused trial counsel to be unable to subject the
prosecutions case to adversarial testing.

If prejudice is to be presumed in a situation denying the Petitioner
to meaningful adversarial testing, as demonstrated above, then
prejudice must be presumed in this case.

As described above, pursuant to Strickland, "[a] habeas petitioner is
not entitled to a presumption of prejudice unless it can be said that
his counsel failed meaningfully to oppose the prosecution's case."
The AEDP A standard, above, ·demonstrates an incorporation of
Cronic into the Strickland standard; If prejudice is to be presumed
then the appellate courts application of the Strickland standard in
requiring the outcome of the trial to be different was in error. The
appellate court clearly did not review the case taking into
consideration the Cronic exceptions. See Strickland v. Washington,



                                   10
466 U.S. 668, 104 S.Ct. 2052. 80 L.Ed.2d 674 (Mav, 14th 1984) and
United States v. Cronic, 466 U.S. 648, at 659 (May 14th 1984).

The appellate court already determined, "much of this [hearsay]
evidence was inadmissible" this "include[ed) Craig's out-of-court
identification of Oden as the shooter and the content of Craig's text
messages." State v. Oden, 2016 Ohio App. LEXIS 3817 at if4.
Therefore, the first prong requiring: the petitioner to show that the
counsel's representation fell below a reasonable standard; has
already been determined and this court can proceed directly to the
"prejudice" prong.

The Supreme Court explained that "[a] reasonable probability is a
probability sufficient to undermine confidence in the outcome."
Strickland at 698. In evaluating whether a petitioner satisfies the
prejudice prong, a court must ask "whether counsel's deficient
performance renders the result of the trial unreliable or the
proceeding fundamentally unfair." Lockhart v. Fretwell, 506 U.S.
364,372, 122 L. Ed. 2d 180, 113 S. Ct. 838 (1993) (**189) (citing
Strickland. 466 U.S. at 687); see also Combs, 205 F.3d at 278
(quoting same); Tucker, 181 F.3d at 754-55; Chandler, 813 F.2d at
781-82; Jamison v. Collins, 100 F. Supp. 2d 647 at 723-724.

Prejudice can be demonstrated under the Strickland standard
because; the hearsay evidence that was introduced influenced the
jury in drawing the conclusion of guilt. The identification by Darryl
Craig, see State's Exhibit #11 from Trial, which bolstered Robert
Johnson's identification and provided the prosecution with a key
witness that could not be subjected to cross examination. In a similar
manner Craig's text messages were unable to be subjected to
adversarial testing because Darryl Craig did not testify. In addition,
the opportunity for testing of Craig's testimony for credibility and
reliability was completely removed. Therefore, trial counsel's ability
to subject this testimony to adversarial testing was completely
removed In conclusion. the lack of adversarial testing of the hearsay
evidence by trial counsel rendered the trial proceedings
fundamentally unfair. When trial proceedings are "fundamentally
unfair'' prejudice has been demonstrated pursuant to Lockhart.
Cronic and Strickland.

Further, if this court were to determine this issue is a harmless error
under Strickland or Cronic, this issue amounts to a plain error and
is subject to a cumulative error review.

(2) Counsel was Ineffective for Failing to Renew the Motion for
a Mistrial

                                  11
Pursuant to the manifest necessity doctrine, a mistrial should not be
declared unless there is a manifest necessity for the act, or the ends
of public justice would otherwise be defeated. The Perez approach
abjures the application of any mechanical formula by which to judge
the propriety of declaring a mistrial in the varying and often unique
situations arising during the course of a criminal trial. Instead, Perez
prescribes a case-by-case approach, taking into account all the facts
and circumstances to determine whether there was a manifest (i.e.,
a high degree of) necessity for the mistrial declaration.

Although trial courts should be accorded deference in making a
determination of manifest necessity, they must employ sound
discretion and must consider the defendant's right to end his
confrontation with the state through a verdict from the particular
tribunal he faces. Sound discretion exists where the trial judge acts
responsibly and deliberately rather than irrationally or irresponsibly.

Absent a showing of prejudice, the plain error rule does not require
reversal of a conviction where a witness may have violated a
separation order.

In this case, Petitioner made a motion for mistrial after hearing
testimony from Boston that he spoke to the witness Darryl Craig,
while in lock up. Boston testified Craig helped him remember some
facts about the case. See (Tr. Pg. 846-847.) The only fact we know
Craig helped Boston remember was regarding the theft of the
earring. (Tr. Pg. 845 - 846.) The trial court had earlier established a
separation order between Boston and Craig that extended to their
being separated in the jail. Boston admitted his testimony was
influenced by his conversations with Craig.

It is unclear how Boston's testimony was influenced because when
the Petitioner's trial counsel attempted to question Boston about
what was discussed; the prosecution objected and the trial court
sustained the objection. When the trial court sustained the objection
it was an abuse of judicial discretion because, Boston's own
testimony demonstrated the line of questioning was necessary to
determine how Craig influenced his testimony. See (Tr. Pg. 846-
848). It is possible and likely that parts of Boston testimony were
not from his account, of the events, but instead are a direct result of
bis collaboration with Craig. This is a very troubling situation
because it is difficult to determine what may or may not have been
influenced expo[sic] facto.




                                  12
When the trial court sustained the prosecutions objection preventing
trial counsel's inquiry into this issue, trial counsel was denied the
right to subject Boston to adversarial testing in regards to Craig's
influence on Boston's testimony. This establishes an instance of the
third prong of the Cronic standard of review which "occurs when
counsel is placed in circumstances in which competent counsel very
likely could not render assistance," United States v. Cronic, 466
U.S. 648, at 659 (May 14th 1984) (emphasis added). The trial court
removed counsel's ability to demonstrate any possible prejudice to
the Petitioner both at trial and in the appellate court. They did so,
when they prevented the necessary questioning to determine if any
prejudicial influence occurred to Boston's testimony. The appellate
court addressed this in their opinion, "We overrule[ ... ] because the
appellant demonstrated neither that Boston had discussed what had
been testified to in court in violation of the order nor that a fair trial
was not possible." Oden 2016 Ohio App. LEXIS 3817 at 4.
Therefore, the appellate court did not come to their decision with
consideration as to whether prejudice should be presumed. Trial
counsel, as described above, was prevented from performing the
necessary "adversarial testing" to demonstrate prejudice; therefore,
prejudice should be presumed.

Further, the court may attempt to argue that any prejudice was
removed because Craig did not testify. This is not true because
Craig's testimony was improperly introduced as hearsay and further
this would not remove Craig's influence upon Boston's testimony.
Boston's testimony due to influence may have been in part Craig's
testimony.

Since Petitioner's convictions were based solely on the testimony of
these witnesses, the violation of the separation order was so
significant that a fair trial was no longer possible. The trial court
therefore abused its discretion by overruling the motion and
preventing counsel's inquiry.

Had counsel renewed the motion for a mistrial at the conclusion of
trial; the court may have conducted the necessary inquiries into this
issue to determine the actual effect on the proceedings. This issue
could have been better addressed by the court once all of the relevant
facts were presented; therefore, counsel should have renewed the
issue at the conclusion of proceedings.

This issue constitutes a plain error and should be reviewed for
cumulative error.




                                   13
Ground Four: Appellant was denied effective assistance of
appellate counsel by failing to raise the issue that trial counsel
knowingly during closing argument stated, that the defendant was
guilty of a lesser charge, without the defendant's approval of this
tactic, in violation of his constitutional rights thus prejudicing his
right to a fair trial.

Supporting Facts: "The presentation of additional facts in the
federal petition (or in a federal proceeding) does not evade the
exhaustion requirement the prisoner has presented the substance of
his claim to the state courts, and supplemental evidence does not
fundamentally alter the legal claim they considered." Vasguez v.
Hillery, 414 U.S. 254, 257-58, 106 S. Ct. 6 I 7, 88 L. Ed. 2d 598
(1986). "Where the legal basis for [petitioner's] claim has remained
constant, and where the facts developed in the district court merely
substantiate it, we cannot say that the claim has been so
'fundamentally alter[ed]' from that presented to the state courts as to
preclude our review." Richey v. Bradshaw. 498 F.3d 344, 353 (6th
Cir. 2007).

Under Strickland's two-part test, the petitioner must overcome the
strong presumption that counsel's conduct falls within the wide
range of reasonable professional assistance by showing: [ l] that trial
counsel's performance was deficient; and [2] that he was prejudiced
by the deficient performance. Unless the petitioner makes both
showings, it cannot be said that the conviction ... resulted from a
breakdown in the adversary process that renders the result
unreliable. Appellant must demonstrate that counsel's representation
was unreasonable under prevailing professional norms and that the
challenged action could not be considered sound trial strategy. The
burden rests with Appellant to show that there is a reasonable
probability that, but for any unprofessional errors by counsel, the
result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the
outcome. When a claim of ineffectiveness of counsel can be
disposed of on the ground of lack of prejudice, that course should be
followed. This Court has stated the issue is whether counsel
exercised the skill, judgment and diligence of a reasonably
competent defense attorney in light of his overall performance.

This Court has held the position that a concession of guilt does not
amount to ineffective assistance of counsel, per se. The Court stated.
a complete concession of guilt is a serious strategic decision that
must only be made after consulting with the client and after
receiving the client's consent or acquiescence. This Court placed the



                                  14
burden on the petitioner to show that he was not consulted and that
he did not agree to or acquiesce in the concession strategy.

This Petitioner was not at any time consulted by his trial counsel
about the use of this trial tactic. As stated in the Prosecutions
response to this claim in the appellate court,[ ... ] "decisions about
viable defenses are the exclusive domain of defense counsel after
consulting with the defendant." It is clear questionable trial tactics
must be discussed with the Petitioner before they are used. This
Petitioner swears, he did not give trial counsel permission to use this
tactic and further, this tactic was not discussed with the Petitioner.
Therefore, trial counsel abused his discretion by using this tactic.
Counsel's erroneous actions resulted in prejudice to the outcome of
the proceedings.

There are two separate instances in which trial counsel conceded to
the guilt of the Petitioner.

First, during the questioning of Boston trial counsel stated," [ ... ]I'm
agreeing that Lavon was the shooter[ ... ][.] (Tp. Pg. 845). This
statement conceded that the Petitioner was the shooter thereby,
conceding guilt to the crime of murder or aggravated murder. This
statement, without: a jury instruction; or limitation to questioning;
was inappropriate. In stating this, counsel misled the jury to believe
counsel held the opinion that, "Lavon was the shooter." Trial
counsel's failure to phrase this statement clearly, as to context was
obviously improper, amounting to ineffective assistance of counsel.
Counsel's negligent actions directly influenced the jury to draw an
assumption of guilt. This was highly prejudicial to the outcome of
the case; by removing the Petitioner's ability to proclaim his
innocence. Therefore, trial counsel actions prevented a fair trial
from being possible and the counselor's statement fell below an
objective standard of reasonable representation.

Second, during the closing arguments, which was the Petitioner's
last opportunity to convince the jury of his innocents, instead of
defending the Petitioner, trial counsel argued in favor of prosecution
by stating, "[Boston]'s testimonials shows that whoever did the
shooting it was not purposeful nor intentional." (Tp. Pgs. 1305-
1306) Petitioner argues that by stating this to the jury, counsel gave
the jury an alternative, that if they were to consider Petitioners guilt,
it was not aggravated murder. Trial counsel was instructing the jury
to find the defendant guilty of the lesser included offense of murder;
rather than aggravated murder. Counsels' duty during closing is to
attempt to prove the state has failed to prove the defendants guilt
beyond a reasonable doubt. It is clear counsel misguided the jury by

                                   15
presenting the defendant as the guilty party during his closing
argument. The jury reacted to trial counsel's suggestion in finding
the defendant guilty of the lesser included offense of murder.
Counsel's incompetent statement during closing arguments,
prejudiced the Petitioner's defense; by removing the plausibility of
acquittal. This argument fell below an objective standard of
reasonable representation because, counsel failed to get permission
for the use of this harmful tactic.

This issue constitutes a plain error and should be reviewed for
cumulative error.

Ground Five: Appellate counsel was constitutionally ineffective for
failing to raise the issue that trial counsel failed to file a motion to
suppress the identification prior to trial in violation of his
constitutional rights thus prejudicing his right to a fair trial.

Supporting Facts: The prosecution is going to claim that the
petitioner did not present all of the supporting fact for this claim to
the state court. This is true but, is not the fault of the petitioner. This
petitioner had to make two separate requests to receive his discovery
packet. The first request was made immediately after sentencing, on
May 18th 2015, trial counsel did not disclose discovery. Later, the
petitioner filed a writ of mandamus requesting an order to disclose
the documents; this was dismissed by the court. Finally, the
petitioner wrote trial counsel citing O.R.P.C. rule l .16(d) and
threated to file a grievance with the Ohio Bar Association. This letter
resulted in the discovery being mailed to the petitioner on April 17'1\
2017. The Petitioner's application was filed on December 14th of
2016. It is clear the discovery and necessary facts to properly
support this claim were unavailable at the time of filing. The
Petitioner made an attempt to later amend his claim and give the
appellate court a fair opportunity to review this claim.

"The presentation of additional facts in the federal petition (or in a
federal proceeding) does not evade the exhaustion requirement the
prisoner has presented the substance of his claim to the state courts,
and supple mental evidence does not fundamentally alter the legal
claim they considered." Vasquez v. Hillery. 414 U.S. 254, 257-58,
106 S. Ct. 617, 88 L.Ed. 2d 598 (1986). "Where the legal basis for
[petitioner's] claim has remained constant, and where the facts
developed in the district court merely substantiate it, we cannot say
that the claim has been so 'fundamentally alter[ed]' from that
presented to the state courts as to preclude our review." Richev v.
Bradshaw, 498 F.3d 344, 353 (61b Cir. 2007).



                                    16
To establish ineffective assistance of counsel, a habeas petitioner
must show that his counsel provided deficient performance and such
deficient performance prejudiced his defense so as to render the trial
unfair and the result unreliable. Under AEDPA, a state court's ruling
on ineffective assistance of counsel claims will only be disturbed if
it is an unreasonable application of Strickland. Focusing on the
performance component, the U.S. Supreme Court explained when a
convicted defendant complains of the ineffectiveness of counsel's
assistance, the defendant must show that counsel's representation
fell below an objective standard of reasonableness. A reviewing
court's scrutiny of counsel's performance is highly deferential;
indeed, counsel is strongly presumed to have rendered adequate
assistance and made all significant decisions in the exercise of
reasonable professional judgment. The reviewing court must also
not indulge in hindsight, but must evaluate the reasonableness of
counsel's performance within the context of the circumstances at the
time of the alleged errors.

To satisfy the prejudice prong of the Strickland test, a defendant
must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would
have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome. A habeas
petitioner is not entitled to a presumption of prejudice unless it can
be said that his counsel failed meaningfully to oppose the
prosecution's case. Where one is left with pure speculation on
whether the outcome of the trial or the penalty phase could have
been any different, there is an insufficient showing of prejudice.

In this case, petitioner argues trial counsel was ineffective for failing
to file the motion to suppress the identification by Robert Johnson
prior to trial. Further, appellate counsel was ineffective for failing to
raise the issue on appeal. It is clear from the manifest weight claim
presented on appeal; that appellate counsel recognized that there
was a problem with Robert Johnson's identification. Appellate
Counsel attacked Johnson's identification in the brief while she was
addressing the manifest weight claim. This was a moot act because,
the standard of review for this claim requires the evidence be viewed
in the light most favorable to the prosecution. Had appellate counsel
presented this claim as a separate plain error; then the court could
have considered the cumulative error value of these claims; and had
this been done, it is likely the outcome of the appeal would have
been different.




                                   17
A motion to suppress may be raised for the first time on appeal only
if the admission of the identification evidence constituted plain
error that affected substantial rights of the defendant.

This court uses a two-step analysis when considering whether a
pretrial identification procedure raises a "very substantial likelihood
of irreparable misidentification": first determining whether the
identification procedure was impermissibly suggestive, and if it was,
then looking to the totality of the circumstances to decide whether
the identification was still reliable.

At the first step, the court considers whether the photo array [or
photo line-up] included, as far as was practicable, a reasonable
number of persons similar in appearance to the suspect. In this case,
the Petitioner claims the photo array [or photo line-up] was
impermissibly suggestive because four of six photos did not
resemble defendant. Similar to Berry v. Berghuis, 2011 U.S. Dist.
LEXIS 50392. The police authorities were required to make every
effort reasonable under the circumstances to conduct a fair and
balanced presentation of alternative possibilities for identification.
The police were not required to search for identical twins.

The second step is the totality-of-the-circumstances analysis, the
Supreme Court in Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34
L. Ed. 2d 401 (1972), enumerated the five factors for consideration:
(1) the opportunity of the witness to view the criminal at the time of
the crime; (2) the witness' degree of attention to the crime; (3) the
accuracy of the witness' prior description of the defendant; (4) the
level of certainty demonstrated by the witness at the confrontation;
and (5) the length of time between the crime and confrontation.

Dr. Melissa Berry, a psychologist, testified and prepared a report
regarding memory and eyewitness identification. (Tp. Pgs. 1065,
1068, 1069; see also, Def. Ex. #6).

In regards to the first Biggers factor, the opportunity of the witness
to view the criminal at the time of the crime, Dr. Berry testified, that
brief exposure is associated with less accuracy. In this case, the
crime occurred at night and it was dark. Further, the crime occurred
quickly. Mr. Johnson's position in the vehicle was also not optimum
to witness the crime: Mr. Johnson was in the front drivers' seat; and
allegedly the shooter was on the outside of the car, on the right back
passenger side so his ability to see the shooter clearly is doubtful.
Mr. Johnson could not have seen who fired the shot either because
the shot was fired after he drove off.



                                  18
In regards to the second Biggers factor, the witness' degree of
attention to the crime, Dr. Berry testified: if a weapon is involved,
people tend to focus on the weapon [versus] the face of the
perpetrator; extreme stress, such as being in a life threatening
situation, is detrimental to memory encoding and recall; memory
can still change even if it is properly encoded; [and] memory decays
over time. From Mr. Johnson's testimony of January 30th, 2013
stating, "I, Like, I was just thinking like, he might kill us all, if we,
if we stayed there and I, and he was pointing the gun at everybody''
we can see he felt his life was in danger. Therefore, we can conclude
he was under "extreme stress" as described by Dr. Berry. Further, as
Mr. Johnson stated the shooter, was "pointing the gun at everybody."
Therefore, Johnson's focus was likely on the weapon as Dr. Berry
described; this fact is supported by his own statement.

Further, in Johnson's statement on February 5, 2013 he stated," ... I
don't remember seeing CJ" this clearly demonstrates that Johnson
was not paying attention to the perpetrators as they approached the
vehicle. Johnson claimed, "So, while me and Dashawn sitting there
laughing, the, the, uh, the dude opened up the door[,]" dude is a
reference to the shooter. Boston claimed at trial that he opened the
door. (Tp. 843). Clearly these claims are contradictory. It is clear
Johnson's degree of attention was questionable.

In regards to the third Biggers factor which assesses the accuracy of
the witness' prior description of the defendant. Detective Karaguleff
testified Mr. Johnson told him the shooter was 5'6" or 57' tall, dark
skinned black male with a scar on his nose. (Tp. Pgs. 949, 1037). On
January 301h Mr. Johnson had little to say in regard to describing
the shooter. In his initial description he said, "I have no idea. He was
a black guy. He had on a brown coat like a Carhartt." Later he
described the shooters haircut as, "a regular haircut" and when
questioned if it could be, "a fade or something" he conceded it could
have. He guessed: the shooters' age to be "24 [or] 25[;]" and the
shooters' height as "about 5'6", 5'7." He could not give a description
as to a physical build because "he had on a big coat."

When asked, "ls there anything that stood out about him to you,
whether, it be voice, movement, face, something about his skin, his
face, anything that make him stand out from, like if you look at a
group of people, he stands out because of(?)" Johnson replied, "No,
sir. No, sir." When questioned about facial hair he said, "I couldn't,
I couldn't really tell." He claimed the shooter has "dark skin." He
further stated, he had "never seen him before" referring to the
shooter. When asked, "Do you believe that if you saw a picture of



                                   19
him again you would recognize him?" Mr. Johnson responded,
"Maybe. I don't."

When questioned about the gun Mr. Johnson described the weapon
as a large, silver, semi automatic weapon possibly a "40 [caliber]
Glock or something like that." At trial, Johnson changed his
testimony and described the weapon as "a bid [sic] black gun." As
Dr. Berry testified, memory can still change, even assuming it was
properly coded at the time. When Johnson was asked, "Um. And
you can't remember what hand he had [the gun in], right?" Johnson
stated, "No; sir." and then claimed, "But, I think it was the right. I
think."
In regards to the fourth Biggers factor which is the level of certainty
demonstrated by the witness at the confrontation. Initially during the
January 30th interview, when asked, "Do you believe if you saw a
picture of [the shooter] again you would recognize him?" Johnson
responded, "Maybe. I don't." Later at the February 5th interview
Johnson said, "Some days I feel like I will know if I see a picture,
but I don't, I don't know."

Sergeant Grant testified he was the blind administrator of the photo
lineup shown to Robert Johnson. Grant testified he had shown Mr.
Johnson the individual photographs, and he selected #4 saying he
was 90% sure. Mr. Johnson did not look at photos #5 or #6. See (Tp.
Pgs. 723, 724, 733-735; emphasis added).

In addition, there is reason to believe Johnson may have seen a photo
of the Petitioner before the blind administration occurred and was
therefore, poisoned. During the February 5th interview Johnson
spontaneously says, "That's him." See February 5th 2013 Interview
pg.15. The officer was not supposed to be showing Johnson the
photo line-up when this occurred. It was unreasonable for the officer
to have had a photo of the Petitioner in the interview room before
the blind administration. The fact that Johnson "did not look at
photos #5 or #6" becomes significant because, it supports that
Johnson's identification may have been poisoned. This is so because,
he had seen a photo of the perpetrator before he made his
identification to Sergeant Grant from the photo line-up. It is unclear
from the evidence available to the Petitioner at this time, what
photos from the line-up Johnson could see when he made his
"spontaneous statement". Therefore, we are not sure if he was seeing
one singular photo of the Petitioner or several photos. It is
impossible, at this time, to truly know if the criminal at the time of
the crime; (2) the witness' degree of attention to the crime; (3) the
accuracy of the witness' prior and/or how the identification was
poisoned. Did Johnson see a group of photos or was it only a single

                                  20
photo of the Petitioner when he made his statement; this may only
be answered by review of video footage of the interview, if at all.
The facts heavily suggest the identification was poisoned before it
was made; if this is true, the identification is completely invalid.

During Johnson's February 5th interview he mentioned rumors he
had heard about possible suspects stating, "I heard Spud and they
say he was short, muscular. I think that's the shooter. And I. But I
also heard that his name starts with a 'D,"' and "And I heard that he
was, he, was, um, he was on the, on the West Side, like toward
English Woods. I don't, I don't know. But that, that's just what I'm
hearing." This demonstrates that Johnson was unsure of who may
have been involved other than CJ; it also shows that he believed that
"Spud" may have been the shooter. Based on Johnson's statements
before the identification it is highly unreasonable for him to claim a
"90%" certainty after the confrontation.

Detective Karaguleff testified Mr. Johnson told him the shooter was
5'6" or 5'7" tall, dark skinned black male with a scar on his nose.
(Tp. Pgs. 949, 1037). In fact, Johnson did not mention a scar on the
shooter's nose. Johnson commented about his identification saying,
"I think, I think it's his scars and his nose." February 5th 2013
Interview pg. 15. This strongly suggests the identification was made
based solely on the Petitioner's nose and scars, as seen in the line-
up. Detective Karaguleff's assumption that the scars were on the
shooter's nose is incorrect. Johnson did not state where the scars
resided on the shooter. His testimony implies that he recognized
scars in the photo that he believed matched scars he, all of a sudden,
could remember the shooter had. When asked if the shooter had
anything that makes him stand out, Johnson never mentioned any
scars. It should be noted: the Petitioner has no scars on his nose; and
no scars that could be seen in a photograph.

In regards to the fifth Biggers factor which addresses the length of
time between the crime and confrontation. Mr. Johnson admitted to
the detectives on January 30th , the night of the incident, that he
could not identify the shooter, but six days later he suddenly could.
This is a concern since Dr. Berry testified memory can decay after a
period of time, and six days is not an ideal length of time between
the crime and confrontation.

Courts may consider the strength of other evidence against the
defendant when making a reliability determination.

This issue constitutes a plain error and should be reviewed for
cumulative error.

                                  21
Ground Six: Appellant was denied effective assistance of appellate
counsel for failing to raise the issue that prosecutorial misconduct
rendered defendant-appellant’s trial fundamentally unfair, in
violation of the constitutional right to a fair trial.

Supporting Facts: "The presentation of additional facts in the
federal petition (or in a federal proceeding) does not evade the
exhaustion requirement the prisoner has presented the substance of
his claim to the state courts, and supple mental [sic] evidence does
not fundamentally alter the legal claim they considered." Vasguez v.
Hillery, 474 U.S. 254, 257-58, 106 S.Ct. 617. 88 L. Ed. 2d 598
(1986). "Where the legal basis for [petitioner's] claim has remained
constant, and where the facts developed in the district court merely
substantiate it, we cannot say that the claim has been so
'fundamentally alter[ed]' from that presented to the state courts as to
preclude our review." Richey v. Bradshaw, 498 F.3d 344. 353 (611,
Cir. 2007).

The United States Supreme Court has stated that prosecutors must
"refrain from improper methods calculated to produce a wrongful
conviction." To prevail on a claim of prosecutorial misconduct, a
habeas petitioner must demonstrate that the prosecutor's remarks "so
infected the trial with unfairness as to make the resulting conviction
a denial of due process." Factors to be considered in weighing the
extent of a prosecutor's misconduct are: the degree to which the
remarks complained of have a tendency to mislead the jury and to
prejudice the accused; whether they are isolated or extensive;
whether they were deliberately or accidentally placed before the
jury, and the strength of the competent proof to establish the guilt of
the accused.

A prosecutor may not argue or refer to facts not on the record. The
prosecutor is, however, entitled to comment on the evidence and to
draw reasonable inferences from it. "The prosecutor may not ask the
jury to convict the defendant on the basis of the prosecutor's
personal knowledge and the prestige of his office rather than on the
evidence." It is not misconduct warranting reversal for a prosecuting
attorney to express his individual belief in the guilt of an accused if
such belief is based solely on evidence introduced and if jury is not
led to believe there is other evidence which is known to prosecutor
but which has not been introduced, justifying that belief. However,
it is well established that the personal opinion of counsel has no
place at trial. It is unprofessional for counsel to express a personal
belief or opinion in the truth or falsity of any testimony. It is also
unprofessional for counsel to make personal attacks on opposing

                                  22
counsel. On the other hand, counsel must be given leeway to argue
reasonable inferences from the evidence. Where there is conflicting
testimony, it may be reasonable to infer, and accordingly to argue,
that one of the two sides is lying. Even if the prosecutor's comments
were improper, "a criminal conviction is not to be lightly overturned
on the basis of a prosecutor's comments standing alone, for the
statements or conduct must be viewed in context; only by so doing
can it be determined whether the prosecutor's conduct affected the
fairness of the trial." Young, 410 U.S. at 11.

When reviewing claims of prosecutorial misconduct, a court must
determine first whether the statements were improper. If they appear
improper, then the court must look to see if they were flagrant and
warrant reversal. To determine flagrancy, the standard set by the
United States Court of Appeals for the Sixth Circuit is: (I) whether
the statements tended to mislead the jury or prejudice the defendant;
(2) whether the statements were isolated or among a series of
improper statements; (3) whether the statements were deliberately
or accidentally before the jury; and (4) the total strength of the
evidence against the accused. A petitioner is not entitled to habeas
relief unless the prosecutorial misconduct is so pronounced and
persistent that it permeated the entire atmosphere of the trial, or so
gross as to probably prejudice the defendant.

Improper vouching occurs when a jury could reasonably believe that
a prosecutor was indicating a personal belief in a witness' credibility.
Improper vouching also occurs when the prosecutor argues evidence
not in the record, or when the prosecutor supports the credibility of
a witness by expressing a personal belief in the truthfulness of a
witness's testimony, thereby placing the prestige of the office of the
prosecuting attorney behind that witness.

Improper vouching occurs when a prosecutor supports the
credibility of a witness by indicating a personal belief in the
witness's credibility thereby placing the prestige of the office of the
United States Attorney behind that witness. Improper vouching
involves either blunt comments or comments that imply that the
prosecutor has special knowledge of facts not in front of the jury.

Mr. Tharp introduced false testimony by stating, "Historical cell data
points to the defendant being contacted over and over with Boston's
phone prior to the robbery clearly trying to convince the jury that
this proves beyond a doubt the petitioner was involved which
mislead and convinced the jury with false testimony.

During the opening arguments Prosecutor Ms. Trantor falsely
claimed, "And a very important point, you're going to see texts from

                                  23
the defendant 20 minutes after the shooting trying to get rid of a gun.
Trying to get rid of a Ruger." (Tp. Pg. 287). Upon review of State's
Exhibit 14A, this court will find the claimed time frame of"20
minutes" does not coincide with the record. The actual time frame
is significantly greater than the prosecution led the jury to believe.
The prosecutions misleading statement(s) gave this evidence
substantially more weight than it merited, by creating a link
between: the text; and the murder; that was unmerited.

During Mr. Tharps closing statement he said, "Robert Johnson,
[Darryl] Craig, Curtis Boston, Da'Shawn Wheeler, Officer Brians,
Sergeant Mcshane, Sergeant Howard, David Landesberg,
Criminalist Steve Alexander, Criminalist Ed Deters, Detective
Karaguleff; Gus, Paula Papke, Cincinnati Bell, Agent Bob Moledor
from Columbus FBI, doctor Ed Ralston and Shannon Wheeler,
Cunis Boston. I think that's sixteen witnesses. Sixteen witnesses all
got up and told you the same story. Everyone got up and testified,
and all of their pieces fit together. They are all corroborated and they
point to the defendant being guilty." This statement is misleading in
claiming that all "sixteen" witnesses told that same story. This
statement would lead one to believe that all of these witnesses
testified the same thing. This is not true their testimony only
corroborates the eye witness testimony. The other witness testimony
only contributes supporting interpretations of information and
restated testimony of the eye witnesses. Further, the claim that
Da'Shawn Wheeler testified is completely false, he could not testify
as he was deceased. The introduction of his last word through
Johnson does not amount to testifying because they can not be
verified. The prosecution made this claim in an attempt to make it
appear like the witnesses testimony should be treated with more
weight than it merited and that there were more eye witnesses than
existed. (Tp. Pg. 1251)

In the closing argument Mr. Tharp stated,"[ ... ] and we know from
Lavon Oden himself that he was involved." (Tp. Pg. 1263) This
statement is highly misleading; it leads one to believe that the
Petitioner conceded his involvement in the crime. Upon review of
the entire record this court would find that at no time did, "Lavon
Oden", this Petitioner, admit or concede to his involvement in the
crime. There was no concession: accidental; or otherwise; and no
statement(s) by the Petitioner could reasonably be interpreted as
such concession. Therefore, this statement was a blatant lie and
could mislead the jury to believe the Petitioner was guilty of the
crime by his own concession. The damage caused to the Petitioner's
case by this statement is plain, apparent, and undeniable.



                                  24
Later in closing Mr. Tharp states, "[The Petitioner] bas contact over
and over, telephone calls prior to the robbery, to the murder - the
robberies I should say to the murder and afterwards, and you heard
that from Curtis Boston." (Tp. Pg. 1264). Upon review of the cell
phone data: the Petitioner's State's Exhibits 11,13, 14, 14A(texts); and
Boston's State's Exhibits, 16A, 16, 17; this court will find, that the
Petitioner had no contact on the day of the crime prior to the robbery
and murder with Curtis Boston as Tharp suggested. This is not to
say the Petitioner did not speak with Boston on the phone in days
prior to the crime. Mr. Tharp's testimony would lead one to believe
that calls were made, between Boston and Oden, very near the time
of the crime. This is not true and misleading. The statement by the
prosecution was presented as the truth in the matter. This statement
also misleads the jury to the conclusion that these alleged
conversations were how the drug purchase was arranged. The
statement established a false link between Oden and the crime. This
provided additional evidence that Oden was involved, which the
record does not, in fact, support.

During closing Mr. Tharp stated, "I would ask you to ask yourself,
why didn't [Darryl Craig] testify? Well, ladies and gentlemen, if you
leave the Ohio Department of Corrections and you come down and
you leave he said, and you testify in a trial and you go back to the
Ohio Department of Corrections, hey, guys, how are you all? Where
did you go, [Darryl]? Well, I took a trip down to Cincinnati. I was
testifying for the police in a trial, you guys want to play
Backgammon? I would say it doesn't go over real well. He refused
to testify." (Tp. Pg. 1279-1280). This above statement is a
fabrication by the prosecution and has no place in trial proceedings.

This fabricated explanation of why Craig refused to testify provided
a legally insufficient reason. This statement was an attempt to
provide the jury with an excuse as to why the state did not present
Craig after introducing his testimony. It was an attempt to distract
from the fact that Craig's testimony was hearsay. It also led the jury
to believe that Craig would be at risk of imminent harm had he
testified. The record does not support this nor did the State provide
evidence to support this claim. The statement is mere conjecture and
had no place at trial.

In order for the prosecution to explain to the jury, why a witness is
refusing to testify, the explanation must be a reasonable conclusion
from: facts drawn from the record; or statements made by the
witness. Further, the explanation must be legally sufficient to excuse
the witness from testifying. Otherwise, the state is required to make



                                  25
sufficient efforts to present the witness. In this case, the state did not
make the appropriate effort to present the witness and the statement
is an attempt to hide this fact from the jury.

Later, in the closing, Mr. Tharp states, "[Darryl] may not want to
testify, we do know he's on community control, and [Darryl] is the
kind of guy that has weed." (Tp. Pg. 1282). This statement is another
suggested excuse as why Craig would not want to testify. The
statement suggests: the prosecution assumed Craig did not want to
testify; and thus, did not give Craig the option to testify. It is clear
that the prosecution gained a significant advantage by introducing
Craig's testimony and not having him testify because, it denied the
defense adversarial testing. If the prosecution: introduced Craig's
testimony; and intentionally withheld him from the defense; this
suggests the denial of adversarial testing was a tactical strategy.
Thus, the denial of confrontation was intentional. This issue is
directly linked to the above hearsay claim. See, generally, Ground
One. The prosecutions handling: of witness Darryl Craig; and his
testimony caused the proceedings to be fundamentally unfair and
denied the Petitioner due process.

In the closing argument, Mr. Tharp stated, "And the defendant says
Curtis put him up to this." (Tp. Pg. 1287) This statement is highly
misleading; it leads one to believe that the Petitioner conceded his
involvement in the crime. Upon review of the entire record this court
would find that at no time did, "the defendant", a.k.a. Petitioner,
admit or concede to his involvement in the crime. There was no
concession: accidental; or otherwise; and no statement(s) by the
Petitioner could reasonably be interpreted as such concession. The
Petitioner never made a statement to this effect. The alleged
statement is a lie and misleads the jury to believe the Petitioner was
guilty of the crime by his own concession. The damage caused to
the Petitioner's case by this statement is plain, apparent, and
undeniable.

Federal courts on habeas review of constitutional trial errors must
determine whether the error had substantial and injurious effect or
influence in determining the jury's verdict. Consequently, federal
courts are to use and follow Brecht when reviewing habeas petitions
of constitutional trial errors based on state court determinations of
harmless error. Furthermore, the harmless error standard announced
in Brecht applies even if a federal habeas court is the first to review
for harmless error.

To reverse a conviction, a claim of prosecutorial misconduct
requires proof of improper conduct by the prosecutor that, taken in

                                   26
               the context as a whole, violated the defendant's due process rights.
               The above statements made by the prosecution were so detrimental
               to the Petitioner's guilt; the jury was lead to believe: damaging lies;
               and misstatements of fact; from the prosecution in an attempt to
               prove the petitioner's involvement and guilt in the crime. Further,
               trial counsel failed to object to these lies which rendered the
               petitioner's trial fundamentally unfair.

(Petition, ECF No. 1, PageID 5-22.)

                                           Analysis


Ground One: Trial Court Error in Admitting Hearsay Evidence



       In his First Ground for Relief, Oden claims the trial court erred in admitting hearsay

evidence. The Warden defends Ground One by pointing out that state evidence law claims are not

cognizable in federal habeas. Respondent also argues lack of proper exhaustion, procedural

default, and lack of merit (Return, ECF No. 5, PageID 1857).

       Oden raised his inadmissible evidence claim on direct appeal as his second assignment of

error. The First District Court of Appeals decided that claim as follows:

               In his second assignment of error, Oden argues that plain error
               occurred at trial when the trial court admitted hearsay evidence,
               including Craig's out-of-court identification of Oden as the shooter
               and the content of Craig's text messages. Although much of this
               evidence was inadmissible hearsay, we cannot say, in light of the
               significant, admissible evidence of guilt, that the results of the trial
               would have been different absent its admission, and that a reversal
               is necessary to avoid a manifest injustice. See State v. Long, 53 Ohio
               St.2d 91, 372 N.E.2d 804 (1978), paragraphs two and three of the
               syllabus. Thus, we overrule the second assignment of error.

Oden, 2016-Ohio App. LEXIS 3817 at *4. In his Brief on Appeal, Oden admitted that no objection

had been made to the admission of the hearsay evidence he complained of (Appellant’s Brief, State



                                                 27
Court Record, ECF No. 4, PageID 126). Thus the First District reviewed this claim only for plain

error.

         Ohio has a procedural rule which requires contemporaneous objection to trial court error.

The rule requires that parties must preserve errors for appeal by calling them to the attention of the

trial court at a time when the error could have been avoided or corrected. State v. Glaros, 170

Ohio St. 471 (1960), paragraph one of the syllabus; see also State v. Mason, 82 Ohio St. 3d 144,

162 (1998). The Sixth Circuit has repeatedly held that this is an adequate an independent state

court ground for decision. Wogenstahl v. Mitchell, 668 F.3d 307, 334 (6th Cir. 2012), citing Keith

v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir.

2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir. 2010); Nields v. Bradshaw, 482 F.3d 442

(6th Cir. 2007); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Mason v. Mitchell, 320 F.3d

604 (6th Cir. 2003), citing Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001); Scott v. Mitchell,

209 F.3d 854 (6th Cir. 2000), citing Engle v. Isaac, 456 U.S. 107, 124-29 (1982). See also Seymour

v. Walker, 224 F.3d 542, 557 (6th Cir. 2000); Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir.

2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.), cert. denied, 562 U.S. 876 (2010).

         Although the First District reviewed the evidence claims for plain error, the Sixth Circuit

has held that plain error review is not a waiver of the contemporaneous objection rule, but an

enforcement of it. Reservation of authority to review in exceptional circumstances for plain error

is not sufficient to constitute application of federal law. Cooey v. Coyle, 289 F.3d 882, 897 (6th

Cir. 2002); Scott v. Mitchell, 209 F.3d 854 (6th Cir. 2000). An Ohio state appellate court’s review

for plain error is enforcement, not waiver, of a procedural default. Wogenstahl v. Mitchell, 668

F.3d 307, 337 (6th Cir. 2012); Jells v. Mitchell, 538 F.3d 478, 511 (6th Cir. 2008); Lundgren v.

Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell, 431 F.3d 517, 525 (6th Cir. 2005);



                                                 28
Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle, 271 F.3d 239 (6th Cir. 2001),

citing Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000)(plain error review does not constitute

a waiver of procedural default); accord, Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003).

       Oden likewise made no mention in his appeal brief of the Confrontation Clause which

forms part of his sub-claims under Ground One. Although he cited State v. Hinkston, 2015-Ohio-

3851 (1st Dist. Sept. 23, 2015), it was not for any Confrontation Clause issue, but as precedent for

the proposition that the content of text messages, if offered for the truth of the content, constitutes

hearsay under Ohio law. Thus no Confrontation Clause claim was fairly presented to the First

District on direct appeal.

       Therefore Oden’s First Ground for Relief should be dismissed as procedurally defaulted.



Ground Two: Trial Court Error in Failing to Declare a Mistrial



       In his Second Ground for Relief, Oden claims the trial court committed error in denying a

mistrial over an asserted violation of the trial judge’s separation of witnesses order. Oden raised

this issue as his third assignment of error on direct appeal and the First District decided it as

follows:

               We overrule the third assignment of error, which challenges the trial
               court's denial of a mistrial that was requested due to Boston's alleged
               violation of the separation order in the case, because the appellant
               demonstrated neither that Boston had discussed what had been
               testified to in court in violation of the order nor that a fair trial was
               not possible. See Evid.R. 615; State v. Franklin, 62 Ohio St.3d 118,
               127, 580 N.E.2d 1 (1991).

Oden, 2016 Ohio App. LEXIS 3817 at *4.

       When a state court decides on the merits a federal constitutional claim later presented to a


                                                  29
federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceedings.

       Because of the Double Jeopardy implications, the Constitution requires a mistrial only in

cases of manifest necessity. The Supreme Court first enunciated the manifest necessity doctrine

in United States v. Perez, 22 U.S. (9 Wheat.) 579 (1824)(Story, J.), where it said that a mistrial

based on manifest necessity must be declared only “with the greatest caution, under urgent

circumstances, and for very plain and obvious causes. See also Arizona v. Washington, 434 U.S.

497 (1978).

       The First District’s decision is a reasonable application of the federal standard. It held first

of all that it had not been clearly proved that a violation of the separation order occurred. That is,

it had not been proven that Boston told Craig what testimony had been given in court. In any event

Craig never testified so that none of his testimony was affected by what Boston told him.

       Oden has not shown that the First District’s decision on this claim is an objectively

unreasonable application of the manifest necessity doctrine. Ground Two should therefore be

dismissed on the merits.




                                                 30
Ground Three: Ineffective Assistance of Trial Counsel



       In his Third Ground for Relief, Oden claims he suffered from ineffective assistance of trial

counsel in various respects.

       The governing standard for ineffective assistance of counsel is found in Strickland v.

Washington, 466 U.S. 668 (1984):


               A convicted defendant's claim that counsel's assistance was so
               defective as to require reversal of a conviction or death sentence has
               two components. First, the defendant must show that counsel's
               performance was deficient. This requires showing that counsel was
               not functioning as the "counsel" guaranteed the defendant by the
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel's errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               or death sentence resulted from a breakdown in the adversary
               process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel’s challenged
               conduct, and to evaluate the conduct from counsel’s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption

                                                31
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel's unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184 (1986), citing Strickland,

supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing Strickland, supra; Blackburn v.

Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland, 466 U.S. at 687. “The likelihood of

a different result must be substantial, not just conceivable.” Storey v. Vasbinder, 657 F.3d 372,

379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S. 86, 111-12 (2011).


               In assessing prejudice under Strickland, the question is not whether
               a court can be certain counsel's performance had no effect on the
               outcome or whether it is possible a reasonable doubt might have
               been established if counsel acted differently. See Wong v.
               Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
               (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
               80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
               likely” the result would have been different. Id., at 696, 104 S. Ct.
               2052, 80 L. Ed. 2d 674. This does not require a showing that
               counsel's actions “more likely than not altered the outcome,” but the
               difference between Strickland's prejudice standard and a more-
               probable-than-not standard is slight and matters “only in the rarest
               case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
               likelihood of a different result must be substantial, not just
               conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


Harrington v. Richter, 562 U.S. 86, 111-112 (2011).




                                                32
       Counsel’s performance is measured by “prevailing professional norms” at the time of the

alleged errors. Strickland, supra, at 690; Maryland v. Kulbicki, 577 U.S. ___, 136 S. Ct. 2, *; 193

L. Ed. 2d 1 (2015); Rickman v. Bell, 131 F.3d 1150, 1154 (6th Cir. 1997).

       Oden raised ineffective assistance of trial counsel as his fourth assignment of error on direct

appeal and the First District decided the claim as follows:

               In his fourth assignment of error, Oden argues that he was denied
               the effective assistance of counsel due to counsel's failure to object
               to the admission of hearsay evidence and to renew the motion for a
               mistrial at the conclusion of the trial. But the record fails to disclose
               a reasonable probability that, but for the alleged omissions of trial
               counsel, the results of Oden's trial would have been different. See
               Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
               674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373
               (1989).

Oden, 2016 Ohio App. LEXIS 3817 at *4-5. Thus the First District cited the controlling Supreme

Court precedent, Strickland, and the Ohio Supreme Court case, Bradley, recognizing Strickland’s

authority in Ohio.

       The Magistrate Judge reads the First District’s decision as a denial that Oden suffered any

prejudice from trial counsel’s failure to object or to move again for a mistrial, thus applying the

second prong of the Strickland analysis without discussing the deficient performance prong. This

application of Strickland is not objectively unreasonable as to the mistrial motion: because a

mistrial was not manifestly necessary in any event, failure to renew the motion at the close of the

evidence was not prejudicial.

       As to the hearsay, counsels’ failure to object constituted a procedural default under the

contemporaneous objection rule which required the First District to review only for plain error. In

his Brief on Appeal, Oden incorporated by reference in his fourth assignment of error the hearsay

objections he had raised in the second assignment of error. In that assignment, he complained of


                                                  33
allowing admission of the content of Darryl Craig’s text messages (Appellant’s Brief, State Court

Record, ECF No. 4, PageID 125-26). In addition, “Sergeant Grant was permitted to testify that

Darryl Craig identified Appellant as the shooter.” Id. at 126.

       Although the state courts did not discuss the issue, Craig’s out of court statements were

probably admissible under Ohio R. Evid. 804(B)(3) as statements potentially subjecting Craig to

criminal liability. Craig was clearly unavailable as he refused to testify. See Ohio R. Evid.

804(A)(2). Thus an objection by trial counsel to this hearsay would properly have been overruled.

It is not deficient performance to fail to make an objection that would not have been upheld.

       Oden’s Third Ground for Relief should be dismissed because the First District’s decision

on ineffective assistance of trial counsel is not an objectively unreasonable application of

Strickland.



Grounds Four, Five, and Six: Ineffective Assistance of Appellate Counsel



       In his Fourth, Fifth, and Sixth Groun for Relief, Oden claims he received constitutionally

ineffective assistance of appellate counsel when his appellate attorney did not complain of trial

counsel’s concession in closing argument that Oden was guilty of a lesser included offense when

Oden did not approve of the concession, of trial counsels’ failure to file a motion to suppress

identification testimony, and of prosecutorial misconduct.

       The Warden asserts Oden procedurally defaulted this claim by not appealing from the First

District’s denial of his App. R. 26(B) application to the Ohio Supreme Court. Failure to appeal

would in fact constitute a procedural default barring habeas relief. Bonilla v. Hurley, 370 F.3d

494, 497 (6th Cir. 2004).



                                                34
       Oden admits that he did not appeal, but asserts he has cause to excuse that failure because

he was unaware of the final judgment rendered by the First District on his 26(B) application. He

asserts this is because either the Clerk of Courts did not mail it to him or because the prison staff

at North Central Correctional Complex failed to deliver the mail (Objection/Reply, ECF No. 7,

PageID 1893-94). However, Oden offers no proof to support either of these hypotheses. Oden

cannot rely on his own speculation to prove failure to these officials to get the opinion to him.

Proof of facts to support a claim of cause to excuse procedural default would be admissible despite

Pinholster, supra, but Oden has not offered any admissible evidence.



Conclusion



       In accordance with the foregoing analysis, it is respectfully recommended that the Petition

be dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth

Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.



November 29, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 35
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                36
